Filed 2/8/21 Randall v. Superior Court CA1/2
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.




        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                             DIVISION TWO

 JEFFREY RANDALL,
          Petitioner,                                            A161750

 v.                                                              (San Mateo County Super. Ct.
 THE SUPERIOR COURT OF SAN                                       Nos. FAM0123273, FAM0129072,
 MATEO COUNTY,                                                   FAM0131885,16-FAM-00725, &
                                                                 16-FAM-00587)
          Respondent;


 FANCHON BRIANNA CALDWELL,
 et al.,
          Real Parties in Interest.


BY THE COURT1:
        In accordance with our prior notification to the parties that we might
do so, we will direct issuance of a peremptory writ in the first
instance. (Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal.3d 171,
177–180.) Petitioner’s right to relief is obvious, and no useful purpose would
be served by issuance of an alternative writ, further briefing, and oral
argument. (Ng v. Superior Court (1992) 4 Cal.4th 29, 35; see Lewis v.
Superior Court (1999) 19 Cal.4th 1232, 1236–1237, 1240–1241; Brown,


1 Before Kline, P.J., Richman, J., and Stewart, J.


                                                        1
Winfield & Canzoneri, Inc. v. Superior Court (2010) 47 Cal.4th 1233, 1240–
1244.)
        The record reflects petitioner filed his verified statement of
disqualification on December 1, 2020, but Judge Dabel did not strike the
statement of disqualification or answer until December 18, 2020, beyond the
prescribed ten-day period. (Code Civ. Proc., sections 170.3(c) and 170.4(b);
PBA, LLC v. KPOD, Ltd. (2003) 112 Cal.App.4th 965, 972 [ten-day time limit
imposed by section 170.3(c) is the only restraint on the power retained by a
judge to strike a statement of disqualification pursuant to the guidelines of
section 170.4(b)].) A “judge must strike the insufficient statement within the
10–day period prescribed in section 170.3, subdivision (c)(3) for filing an
answer. Thereafter, the judge is deemed disqualified and has no power to act
in the case.” (Urias v. Harris Farms, Inc. (1991) 234 Cal.App.3d 415, 420–
421.)
        Therefore, let a peremptory writ of mandate issue directing respondent
superior court to (1) set aside and vacate the December 18, 2020 “Order
Striking Statement of Disqualification; in the Alternative, Verified Answer of
Judge Sean P. Dabel” and (2) reassign the above-captioned cases from Judge
Dabel to another judge. The temporary stay imposed January 13, 2021 is
dissolved.
        In the interests of justice and to prevent further delays, this decision
shall be final as to this court immediately. (Cal. Rules of Court,
rule 8.490(b)(2)(A).) The remittitur will issue immediately upon the finality
of this opinion as to this court, should the parties so stipulate. (Cal. Rules of
Court, rules 8.272(c)(1) and 8.490(d).)




                                          2